DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed 16 November 2020.
Claims 1-9, 13-17, 19-33 and 35-45 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(a)- first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to independent claims 1 and 25 and therefore dependent claims 2-9,13-17 and 19-24, 26-33 and 35-45, the Examiner asserts that the specification, as originally filed, fails to adequately disclose a predictive model including a plurality of weighted risk variables and risk thresholds in consideration of the structured data and natural language data to determine a risk score for the specific clinical event for the selected patient and identify likely relevant information for the selected patient. Although the specification does mention determining a risk score (para [0025], [0040], and [0045]), it does not how the risk score is determined, only that a predictive model is used but not how the predictive model works to relate risks of diseases and their levels.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for determining a risk score for a clinical event for a selected patient without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of using a predictive model to determining a risk score for a clinical event for a patient can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculating a risk score, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5, 8-9, 13-18, 19-26, 28-29, and 32-45are rejected under 35 U.S.C. 103 as being unpatentable over Zalis (US PGPub 2016/0203281 A1) in view of Rivette (US Patent 5,950,214 A) and further in view of Farooq (US PGPub 2014/0095201 A1).

CLAIM 1–
Zalis teaches the method having the limitations of: 
A computerized method of automated patient chart review, comprising: receiving a selection of a particular patient (In further implementations, the present invention includes a system for generating a patient abstract containing data about a patient selected from the patient's medical records. The system includes a plurality of computer systems, a database containing at least a portion of a medical record for the patient, and wherein the patient abstract acts as a patient chart by containing data about a medical history of a patient as shown in para [0011])
automatically parsing at least one document of the particular patient's medical record having structured data and natural language data (The present invention relates to systems and methods for querying structured and unstructured data stores to present the patient's medical records and related information to guide clinical decisions using the patient medical information, draw inferences from the information, (para [0007])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056])) and (As will become apparent from the description provided below, methods and systems are disclosed for automatically generating a patient decision abstract (also referred to herein as a "patient abstract", "abstract", or "queried patient abstract") that contains all or selected portions of a patient's medical history, (para [0023]))
automatically generating a list of variables from the parsed at least one document having structured data and natural language data (Data stores may further include external sources 222 of related medical information stored in a location other than the medical records (i.e. databases 214). External sources 222 may contain data in structured or unstructured formats… In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided (para [0056])) of the particular patient's medical record (Ontology 100 also includes blocks that and (Alternatively or additionally, the selection of interventions may be made automatically according to terms extracted from the instructions and/or the clinical grouping of similar alternative procedures (para [0070]))
automatically generating a list of important variables from the list of variables from the parsed at least one document having structured data and natural language data of the particular patient’s medical record associated with a specific clinical event (Ontology 100 also includes blocks that represent data elements that may be found in a patient's medical records. For example, block 106 represents the data element "white blood count," block 118 represents the data element "oral temperature," block 120 represents a list of "current medications,"... Each data element defines one or more of text strings, database columns, or other mechanisms allowing data corresponding to each data element to be retrieved from the patient's medical record. (para [0037])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))
displaying a subset of the following data: an identifier of the patient (For each patient, the display may include patient information, such as a patient name 404, patient identification number 406 (para [0069])) a list of the particular patient's past clinical encounters (Referring to FIG. 5, a clinical summary screen 500 may display select aspects of the patient's medical history, as obtained through querying of medical record databases 214. In some embodiments, the clinical summary may be organized a list of a plurality of notes associated with each of the particular patient’s past clinical encounters (Figure 5, element 504), a list of the important variables (Figure 5, element 512), a list of all variables (Figure 5), a selected text portion of a note selected from the plurality of notes(Figure 5, element 514 is a pop-up with detailed information (para [0072])), full text of the note (Figure 5), highlighted text portions of a note selected from the plurality of notes (Figure 5, element 514 is a pop-up with detailed information (para [0072]))
and being operable to receive input from a reviewer in the form of (Computer 1200 is connected to user interface 1210 for displaying information to a user and receiving input (e.g., feedback) from the user. (para [0097])) confirmation of the list of important variables (In another implementation, given a particular set of input terms, certain data elements may be indicated being mandatory before a particular abstract can be generated. If, for example, a particular written order asks a specialist to analyze some blood test results, the system will only generate a patient abstract for the specialist if the results of that blood test can be found in the patient's medical history. If the results cannot be found-perhaps because the test has not be run yet-the processing of the patient abstract will be put into a hold state until the test results are available (para [0049])) additional intervention (The user interface may further include sections that provide interactive tools to the specialist for obtaining patient consent for selected interventions, and for scheduling procedures and the like. (para [0027])) additional reason for clinical event (In contrast to the clinical summary screen 500, which primarily displays information from the patient's medical history, the guidelines screen 600 may require a greater amount of specialist input...Where the retrieved guidelines additional comments (Referring to FIG. 9, the user interface may include a consent screen 900 for generating a patient consent form once an intervention has been selected. The patient consent screen 900 may include the patient's information 902 and the text 904 of the consent. The text 904 may include a statement 906 of the risks as determined by the system, and may further include a comment box 908 for the specialist to add any other text. (para [0088]))
and automatically storing the reviewer's input (As noted, the study 212 ( either in its entirety or as individual data items), as well as previously performed studies, physician notes and other data about the patient, may be stored in one or more additional data stores accessible by patient abstract generator 216, exemplified by medical record databases 214a, 214b, 214c, 214d, 214e and 214{, generally denoted 214. (para [0054]); wherein it is known in the art that by default, all databases are created with automatic storage)

Zalis does not explicitly teach, however Rivette teaches: 
being operable to receive input from a reviewer in the form of: additional highlight on a text portion of a note selected from the plurality of notes (FIG. 37 illustrates the present invention's use of highlighting to highlight desired portions of the Equivalent File in various colors) and (The invention enables users to perform keyword searches 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rivette with the teachings of Zalis. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Combining these two elements produces a predictable result and renders the claim obvious.  

Zalis in view of Rivette does not explicitly teach, however Farooq teaches: 
employing a predictive model including a plurality of weighted risk variables and risk thresholds (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors ( e.g., the relative strength or weight and the amount of deviance from a threshold) (para [0085])) in consideration of the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined  to determine a risk score for the specific clinical event for the selected particular patient and identify likely relevant information for the selected  particular patient(A user may be requested to enter additional information to help improve adverse event rates in general, such as the user reconciling different prescriptions, scheduling a test, resolving discrepancies in the electronic medical record, resolving a lack of adherence to a guideline, completing documentation in the electronic medical record, or arranging for a clinical action. A user also may be requested to accept a value proposed based on a category risk model. The system may output a list of variables that can be considered to reduce the risk of the adverse event, such as outputting values and variables for values of the feature vector that are a standard deviation or other difference from a norm. At least one variable having a value for the patient associated with a strong, stronger, or strongest link to the probability is output. For example, a patient has an unusually high measured blood characteristic, indicating a possible infection. This high value may be the most significant reason for a probability of the adverse event above a threshold. (para [0085]) and Figure 3 shows that the databases can be clinical and billing and insurance)
automatically adjusting weights of selected ones of the plurality of weighted risk variables (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant using artificial intelligence (Any machine learning, or training, may be used (para [0067])) in consideration of the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) of the selected patient and(The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054]))) and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, predictions, classifying, and/or data mining are provided to assist a person or medical professional (para [0112])) and (In act 410, a patient specific probability of an occurrence of the adverse event is determined. The patient specific probability may be based on an output 405 such as a category probability determined in step 406, a value determined in act 414, a medical probability determined in step 408, or any combination of these. (para [0061]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of selected patient data. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more precise data regarding weights and thresholds resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 2–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 2, Zalis further teaches: 
The computerized method of claim 1, further comprising displaying radiology notes, pathology notes, and medicine notes (A records list 1102 may include categorized entries listed according to any suitable filter and sorting algorithm. For example, the records list 1102 may display, chronologically, the last 5-10 entries from the notes, studies, radiology, microbiology pathology (no records in the example), and labs (no records in the example) categories. (para [0090]))

CLAIM 4–
Zalis in view of Rivette teaches the method of claim 1 as described above. Regarding claim 4, Zalis in view of Rivette doesn’t explicitly teach, however Farooq teaches:
The computerized method of claim 1, further comprising displaying patient claims and payment data (The output may be an alert seeking verification of how often the patient has been recently scanned to potentially reduce problems due to excess radiation dose exposure. The output may be to verify eligibility of the patient for procedures with insurance providers if appropriate. (para [0092]) and Figure 3 shows that the databases include billing and insurance information that is extracted to display to the user)

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record that includes selected patient data about the user such as billing and insurance information. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more data resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 5–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 5, Zalis further teaches: 
The computerized method of claim 1, further comprising displaying behavioral and mental health data (Similarly, a medical history table 1104 may include categorized entries that allow the specialist to access patient records by the biological system (in order from left: cardiovascular, pulmonary, gastrointestinal, genitourinary, immune system, neurological, hematological, and other (e.g. psych)) to which they pertain. (para [0090]))

CLAIM 8–
Zalis in view of Rivette teaches the method of claim 1 as described above. Regarding claim 8, Zalis in view of Rivette doesn’t explicitly teach, however Farooq teaches:
The computerized method of claim 1, further comprising displaying custom survey assessment data (The ground truth for compliance may rely on patient surveys or questionnaires, occurrence of the adverse event mined from patient data, studies of patient data or other sources. (para [0101]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record that includes survey assessment data. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more data resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 9–
Zalis in view of Rivette teaches the method of claim 1 as described above. Regarding claim 9, Zalis in view of Rivette doesn’t explicitly teach, however Farooq teaches:
The computerized method of claim 1, further comprising employing a predictive model including a plurality of weighted risk variables and risk thresholds in consideration of the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) to identify at least one high-risk patient (A user may be requested to enter additional information to help improve adverse event rates in general, such as the user reconciling different prescriptions, scheduling a test, resolving discrepancies in the electronic medical record, resolving a lack of adherence to a guideline, completing documentation in the electronic medical record, or arranging for a clinical action. A user also may be requested to accept a value proposed based on a category risk model. The system may output a list of variables that can be considered to reduce the risk of the adverse event, such as outputting values and variables for values of the feature vector that are a standard deviation or other difference from a norm. At least one variable having a value for the patient associated with a strong, stronger, or strongest link to the probability is output. For example, a patient has an unusually high measured blood characteristic, indicating a possible infection. This high value may be the most significant reason for a probability of the adverse event above a threshold. and Figure 3 shows that the databases can be clinical and billing and insurance)

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of selected patient data. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more precise data regarding weights and thresholds resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 13–
Zalis in view of Rivette teaches the method of claim 1 as described above. Regarding claim 13, Zalis further teaches:
The computerized method of claim 1, further comprising receiving reviewer feedback and automatically adjusting the weights of selected ones of the plurality of weighted risk variables (The weights may also be adjusted based upon a status of the medical order. If the order is an emergency order, the weights could be adjusted to generate a patient abstract that is much more focused on the particular issues that are being faced by the specialist (para [0047])) in consideration of the received reviewer feedback...to identify at least one high-risk patient (Optionally, the specialist may and Figure 4 shows the risk associated with the health condition)

Zalis in view of Rivette does not explicitly teach, however Farooq teaches:
and structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) to identify at least one high-risk patient (The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054]))) and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations of a high risk patient based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of selected patient data. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more precise data regarding weights and thresholds resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 14–
Zalis in view of Rivette teaches the method of claim 1 as described above. Regarding claim 14, Zalis further teaches:
The computerized method of claim 1, further comprising receiving reviewer feedback and automatically adjusting the weights of selected ones of the plurality of weighted risk variables (The weights may also be adjusted based upon a status of the medical order. If the order is an emergency order, the weights could be adjusted to generate a patient abstract that is much more focused on the particular issues that are    in consideration of the received reviewer feedback...to identify at least one high-risk patient (Optionally, the specialist may provide feedback to the system to indicate usefulness of any of the items displayed in the abstract 202. Feedback provided via the user interface may be used to alter the weights associated with term, concepts and/or data elements used to select the item, about which feedback has been provided. The adjustment can be made globally, so that changes to the weights are reflected through the ontology, regardless of the specialty for which a particular abstract is being generated. Alternatively, the feedback may be used to only adjust weights that are used in generating patient abstracts for the specialty for which the patient abstract was originally generated. (para [0091])) and Figure 4 shows the risk associated with the health condition)

Zalis in view of Rivette does not explicitly teach, however Farooq teaches:
and the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057]))  to identify likely relevant information for a given patient (The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054]))) and (The systems, methods and/or computer 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations of a high risk patient based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of selected patient data. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more precise data regarding weights and thresholds resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 15–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 15, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving input from the reviewer, and modifying displayed information in response to the reviewer's input (The feedback can then be used to modify and adjust the weighting system for that and (Display generator 316 receives results of the query or queries 314 and generates displayable data. This data may be displayed by a purpose-build computer application or by a general-purpose application, such as a browser 318. If the data is to be displayed in a browser 318, the data may be formatted according to a markup language, such as the Hypertext Markup language (HTML). The display may include the patient abstract 202 formatted for navigation and/or interaction by the specialist 208 through a user interface, such as the user interface described below. (para [0067]))

CLAIM 16–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 16, Zalis further teaches: 
The computerized method of claim 1, further comprising monitoring the reviewer actions with respect to the displayed information, and modifying displayed information in response to the reviewer's actions (The feedback can then be used to modify and adjust the weighting system for that specialty accordingly. (para [0048])) and (Display generator 316 receives results of the query or queries 314 and generates displayable data. This data may be displayed by a purpose-build computer application or by a general-purpose application, such as a browser 318. If the data is to be displayed in a browser 318, the data may be formatted according to a markup language, such as the Hypertext Markup language (HTML). The display may include the patient abstract 202 formatted for navigation and/or interaction by the specialist 208 through a user interface, such as the user interface described below. (para [0067]))

CLAIM 17–
Zalis in view of Rivette teaches the method of claim 1 as described above. Regarding claim 17, Zalis further teaches:
The computerized method of claim 15, further comprising automatically adjusting… the location of what information is displayed (The display may include the patient abstract 202 formatted for navigation and/or interaction by the specialist 208 through a user interface, such as the user interface described below. Additional portions, or all of, the medical records 214 may be displayed by the display application or made accessible via the display. The display application, such as the browser 318, may retrieve the additional information from any of the described data stores 214 for display. Objects in the ontology 100 or another mechanism used to store term, concept, or data element relational information may include hyperlinks to resources stored in the external sources 222. (para [0067]))

Zalis in view of Rivette does not explicitly teach, however Farooq teaches: 
The computerized method of claim 15, further comprising automatically adjusting weights…displayed using artificial intelligence (The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054])) and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases, such as location data. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables using machine-learning (artificial intelligence). It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more precise data regarding weights and thresholds resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 18–
Zalis in view of Rivette teaches the method of claim 15 as described above. Regarding claim 18, Zalis further teaches:
The computerized method of claim 16, further comprising automatically adjusting… the location of what information is displayed (The display may include the patient abstract 202 formatted for navigation and/or interaction by the specialist 208 through a user interface, such as the user interface described below. Additional portions, or all of, the medical records 214 may be displayed by the display application or made accessible via the display. The display application, such as the browser 318, may retrieve the additional information from any of the described data stores 214 for display. Objects in the ontology 100 or 

Zalis in view of Rivette does not explicitly teach, however Farooq teaches: 
The computerized method of claim 16, further comprising automatically adjusting the weights…on the screen using artificial intelligence (The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054])) and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, predictions, classifying, and/or data mining are provided to assist a person or medical professional (para [0112]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases, such as location data. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq 

CLAIM 19–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 19, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving data in the patient's medical record in real-time (The user interface may be configured to display detailed information about each of the listed terms, categories, or data elements upon request from the specialist....In another embodiment, the patient abstract generator 216 performs this query at the time the specialist requests it, producing real-time, and therefore current, results (para [0072]))

CLAIM 20–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 20, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving data in the patient's medical record periodically (The user interface may be configured to display detailed information about each of the listed terms, categories, or data elements upon request from the specialist....In another embodiment, the patient abstract generator 216 performs this query at the time the specialist requests it, producing real-time, and therefore current, results (para [0072]))

CLAIM 21–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 21, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing natural language queries to identify at least one patient based on structured and note data (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 22–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 22, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing natural language queries to identify relevant information within a patient's medical record (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 23–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 23, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing search queries for specific medical or social concepts to identify one or more patients based on structured and note data (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's medical history. For example, the term "abdominal pain" may appear in a medical order. The medical order is processed, and the term "abdominal pain" can then be mapped to the various concepts including "abscess," "indigestion" and "appendicitis." Each identified concept can then be used to identify one or more data elements that may appear in a medical record. The patient's medical records can then be queried using the identified data elements, and results of the query are presented as a resulting patient abstract. (para [0029])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 24–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 24, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing search queries for specific medical or social concepts to identify relevant information within a patient's information (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's medical history. For example, the term "abdominal pain" may appear in a medical order. The medical order is processed, and the term "abdominal pain" can then be mapped to the various concepts including "abscess," "indigestion" and "appendicitis." Each and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 25–
Zalis teaches the method having the limitations of: 
An automated patient chart review system, comprising: a patient cohort component configured to: receive a selection of a particular patient; (In further implementations, the present invention includes a system for generating a patient abstract containing data about a patient selected from the patient's medical records. The system includes a plurality of computer systems, a database containing at least a portion of a medical record for the patient, and at least one external data source having information about at least one guideline for performing at least one intervention. (para [0010]); wherein the patient abstract acts as a patient chart by containing data about a medical history of a patient as shown in para [0011])
automatically parsing at least one document of the particular patient's medical record having structured data and natural language data (The present invention relates to systems and methods for querying structured and unstructured data stores to present the patient's medical records and related information to guide clinical decisions using the patient medical information, draw inferences from the information, (para [0007])) and (In the absence of a known data schema, the system may index and search and (As will become apparent from the description provided below, methods and systems are disclosed for automatically generating a patient decision abstract (also referred to herein as a "patient abstract", "abstract", or "queried patient abstract") that contains all or selected portions of a patient's medical history, (para [0023]))
automatically generate a list of variables from the at least one document of the particular patient's medical record (Ontology 100 also includes blocks that represent data elements that may be found in a patient's medical records. For example, block 106 represents the data element "white blood count," block 118 represents the data element "oral temperature," block 120 represents a list of "current medications, (para [0037])) and (Alternatively or additionally, the selection of interventions may be made automatically according to terms extracted from the instructions and/or the clinical grouping of similar alternative procedures (para [0070]))
automatically generating a list of important variables from the list of variables from the particular patient’s medical record (As will become apparent from the description provided below, methods and systems are disclosed for automatically generating a patient decision abstract (also referred to herein as a "patient abstract", "abstract", or "queried patient abstract") that contains all or selected portions of a patient's medical history (para [0023])) associated with a specific clinical event from the structured data and natural language data (Ontology 100 also includes blocks that represent data elements that may be found in a patient's medical records. For example, block 106 represents the data element "white blood count," block 118 represents the data element "oral temperature," block 120 represents a list of "current and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))
a patient chart review component being configured to display at least one of the following data: a list of the particular patient's past clinical encounters (Referring to FIG. 5, a clinical summary screen 500 may display select aspects of the patient's medical history, as obtained through querying of medical record databases 214. In some embodiments, the clinical summary may be organized according to a category structure that aligns with the concepts or objects of the ontology. For example, as illustrated, the clinical summary screen 500 is divided into... recent reports 504, which lists report types that specialists commonly should review, such as past medical history (para [0071]))
and being operable to receive input from a reviewer in the form of (Computer 1200 is connected to user interface 1210 for displaying information to a user and receiving input (e.g., feedback) from the user. (para [0097]))
and being operable to receive input from a reviewer in the form of: confirmation of the list of important variables (In another implementation, given a particular set of input terms, certain data elements may be indicated being mandatory before a particular abstract can be generated. If, for example, a particular written order asks a specialist to analyze some blood test results, the system will only generate a patient abstract for the specialist if the results of that blood test can be found in the patient's medical history. If the results cannot be found-perhaps because the test has not be run yet-the processing 
and being operable to receive input from a reviewer in the form of: additional intervention (The user interface may further include sections that provide interactive tools to the specialist for obtaining patient consent for selected interventions, and for scheduling procedures and the like. (para [0027]))
and being operable to receive input from a reviewer in the form of: additional reason for clinical event (In contrast to the clinical summary screen 500, which primarily displays information from the patient's medical history, the guidelines screen 600 may require a greater amount of specialist input...Where the retrieved guidelines indicate that the specialist should manually provide a data element, rather than the system automatically providing it by performing queries, the text of the question may be displayed with a flag, such as an asterisk. Furthermore, some data elements may be provided by the system through queries but may require updating by the specialist due to the patient's presentation. The specialist may have the option to override a value for a data element first provided by the system, in which case an indicator that the system's value was overridden may appear (see "Symptomatic" and "Stenosis" in presentation 602). (para [0083]))
and being operable to receive input from a reviewer in the form of: additional comments
and automatically storing the reviewer's input (As noted, the study 212 (either in its entirety or as individual data items), as well as previously performed studies, physician notes and other data about the patient, may be stored in one or more additional data stores accessible by patient abstract generator 216, exemplified by medical record databases 214a, 214b, 214c, 214d, 214e and 214{, generally denoted 214. (para [0054]); wherein it is known in the art that by default, all databases are created with automatic storage)

Zalis does not explicitly teach, however Rivette teaches: 
being operable to receive input from a reviewer in the form of: additional highlight on a text portion of a note selected from the plurality of notes (FIG. 37 illustrates the present invention's use of highlighting to highlight desired portions of the Equivalent File in various colors) and (The invention enables users to perform keyword searches through all of the notes and subnotes ( or any subset of such notes and subnotes) associated with a case (col 44 lines 36-48))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rivette with the teachings of Zalis. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Combining these two elements produces a predictable result and renders the claim obvious.  
Zalis in view of Rivette does not explicitly teach, however Farooq teaches: 
a predictive model including a plurality of weighted risk variables and risk thresholds (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors ( e.g., the relative strength or weight and the amount of deviance from a threshold) (para [0085])) in consideration of the structured data and natural language data(Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) to determine a risk score for the specific clinical event for the selected particular patient and what is likely relevant information for the selected particular patient (A user may be requested to enter additional information to help improve adverse event rates in general, such as the user reconciling different prescriptions, scheduling a test, resolving discrepancies in the electronic medical record, resolving a lack of adherence to a guideline, completing documentation in the electronic medical record, or arranging for a clinical action. A user also may be requested to accept a value proposed based on a category risk model. The system may output a list of variables that can be considered to reduce the risk of the adverse event, such as outputting values and variables for values of the feature vector that are a standard deviation or other difference from a norm. At and Figure 3 shows that the databases can be clinical and billing and insurance)
an artificial intelligence tuning module (Any machine learning, or training, may be used (para [0067])) configured to automatically adjust the weights of the plurality of weighted risk variables (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors ( e.g., the relative strength or weight and the amount of deviance from a threshold) (para [0085])) in consideration of the structured data and natural language data(Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) for the selected patient (The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, predictions, classifying, and/or data mining are provided to assist a person or medical professional (para [0112])) and (In act 410, a patient specific probability of an occurrence of the adverse event is determined. The patient specific probability may be based on an output 405 such as a category probability determined in step 406, a value determined in act 414, a medical probability determined in step 408, or any combination of these (para [0061]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of selected patient data. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more precise data regarding weights and thresholds 

Claim 26 is significantly similar to claim 2 and is rejected upon the same grounds. 
Claim 29 is significantly similar to claim 5 and is rejected upon the same grounds.

Claim 28 is significantly similar to claim 4 and is rejected upon the same grounds. 
Claim 32 is significantly similar to claim 8 and is rejected upon the same grounds.
Claim 33 is significantly similar to claim 9 and is rejected upon the same grounds. 

CLAIM 35–
Zalis in view of Rivette teaches the method of claim 33 as described above. Regarding claim 35, Zalis in view of Rivette doesn’t explicitly teach, however Farooq teaches:
The computerized method of claim 9, further comprising automatically adjusting weights of the plurality of weighted risk variables (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors ( e.g., the relative strength or weight and the amount of deviance from a threshold) (para [0085]))  in consideration of the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources   to identify at least one high-risk patient(The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054]))) and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, predictions, classifying, and/or data mining are provided to assist a person or medical professional (para [0112]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of selected patient data. It would have been obvious to include this concept with Zalis in view of 


CLAIM 36–
Zalis in view of Rivette teaches the method of claim 34 as described above. Regarding claim 36, Zalis in view of Rivette doesn’t explicitly teach, however Farooq teaches:
The automated patient chart review system of claim 33, further comprising an artificial intelligence tuning model configured to automatically adjust weights of the plurality of weighted risk variables (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors ( e.g., the relative strength or weight and the amount of deviance from a threshold) (para [0085])) in consideration of structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057]))  to identify likely relevant information for a given patient (The and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, predictions, classifying, and/or data mining are provided to assist a person or medical professional (para [0112]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Farooq with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of weighted risk variables. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more precise data regarding weights and thresholds resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

Claim 37 is significantly similar to claim 13 and is rejected upon the same grounds wherein the human feedback tuning module in claim 37 acts at the reviewer feedback in claim 13. 
Claim 38 is significantly similar to claim 14 and is rejected upon the same grounds wherein the human feedback tuning module in claim 38 acts at the reviewer feedback in claim 1
Claim 39 is significantly similar to claim 15 and is rejected upon the same grounds wherein the human feedback tuning module is the same as the reviewer feedback in claim 15. 
Claim 40 is significantly similar to claim 16 and is rejected upon the same grounds wherein the human feedback tuning module is the same as the reviewer feedback in claim 16. 

CLAIM 41–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 25 as described above. Regarding claim 41, Zalis further teaches: 
The automated patient chart review system of claim 25, further comprising an artificial intelligence tuning module configured to automatically adjust the manner in which how data are displayed (Additionally or alternatively, the guideline calculation may be driven not by reference to the medical literature, but rather by a regression analysis or machine learning algorithm based on actual stored outcomes recorded electronically by the system. (para [0082])) and (FIG. 6b provides an example of one binary table 610 that reflects guidelines for the appropriate us of diagnostic catheterization. The table 610 is divided into a plurality of indications 612 that are further segregated by categories 614, 616, 618. The indications 612 and categories 614, 616, 618 are correlated with an appropriate use score 620 that is adjusted based on a determination of the clinical progress of the patient 622. Thus, to use the table 610, the clinician must scour the medical history of the patient to identify the historical information necessary to determine the correction indications 612, categories 614, 616, 618, and 


CLAIM 42–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 25 as described above. Regarding claim 42, Zalis further teaches: 
The automated patient chart review system of claim 25, wherein the patient chart review module is configured to receive and process natural language queries to identify one or more patients based on structured and note data (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's medical history. For example, the term "abdominal pain" may appear in a medical order. The medical order is processed, and the term "abdominal pain" can then be mapped to the various concepts including "abscess," "indigestion" and "appendicitis." Each identified concept can then be used to identify one or more data elements that may appear in a medical record. The patient's medical records can then be queried using the identified data elements, and results of the query are presented as a resulting patient abstract. (para [0029])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 43–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 25 as described above. Regarding claim 43, Zalis further teaches:
The automated patient chart review system of claim 25, wherein the patient chart review module is configured to receive and process natural language queries to identify relevant information within a patient's medical record (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's medical history. For example, the term "abdominal pain" may appear in a medical order. The medical order is processed, and the term "abdominal pain" can then be mapped to the various concepts including "abscess," "indigestion" and "appendicitis." Each identified concept can then be used to identify one or more data elements that may appear in a medical record. The patient's medical records can then be queried using the identified data elements, and results of the query are presented as a resulting patient abstract. (para [0029])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

Claim 44 is significantly similar to claim 23 and is rejected upon the same grounds.
Claim 45 is significantly similar to claim 24 and is rejected upon the same grounds. 

Claims 3, 7, 27, and 31are rejected under 35 U.S.C. 103 as being unpatentable over Zalis (US PGPub 2016/0203281 A1) in view of Rivette (US Patent 5,950,214 A) and further in view of Farooq (US PGPub 2014/0095201 A1). and further in view of Ellis (US PGPub 2014/0350954 A1).

CLAIM 3–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 3, Zalis in view of Rivette and further in view of Farooq doesn’t explicitly teach, however Ellis teaches:
The computerized method of claim 1, further comprising displaying social and demographic information (Patients also independently use the tools of the invention directly to enter and maintain their own demographic and health data (molecular, demographic, environmental, phenotypic, or genotypic) (para [0069])), Figure 14 shows that the text is displayed to the user)

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ellis with the teachings of Zalis in view of Rivette and further in view of Farooq. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Farooq further teaches querying patient information from an electronic record to determine weighted variables in view of weighted risk variables Ellis further teaches querying patient information from an electronic record that includes demographic and social data about the user. It would have been obvious to include this concept with Zalis in view of Rivette and further in view of Farooq because doing so would create more data resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

CLAIM 7–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 7, Zalis in view of Rivette and further in view of Farooq doesn’t explicitly teach, however Ellis teaches:
The computerized method of claim 1, further comprising displaying physical activity data (Electronic medical records (EMR) can comprise, for example, CAT scans, MRis, ultrasounds, blood glucose levels, diagnoses, allergies, lab test results, EKGs, medications, daily charting, medication administration, physical assessments, admission nursing notes, nursing care plans, referrals, present and past symptoms, medical history, life style, physical examination results, (para [0033]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ellis with the teachings of Zalis in view of Rivette. Zalis teaches a system for querying patient information in order for a user to review the information to make determinations based on inputted texts and databases. Rivette teaches that a text portion of a document can be highlighted in order for a user to point out a desired portion. It would have been obvious to one of ordinary skill in the art to highlight the portioned text because doing so would create better user usability when reviewing the document. Ellis further teaches querying patient information from an electronic record that includes physical data about the user. It would have been obvious to include this concept with Zalis in view of Rivette because doing so would create more data resulting in higher accuracy of results for the patient. Combining these three elements produces a predictable result and renders the claim obvious.  

Claim 27 is significantly similar to claim 3 and is rejected upon the same grounds. 
Claim 31 is significantly similar to claim 7 and is rejected upon the same grounds.

Claims 6 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zalis (US PGPub 2016/0203281 A1) in view of Rivette (US Patent 5,950,214 A) further in view of Farooq (US PGPub 2014/0095201 A1). and further in view of Dhurandhar (US PGPub 2015/0242856 A1)

CLAIM 6–
Zalis in view of Rivette and further in view of Farooq teaches the method of claim 1 as described above. Regarding claim 6, Zalis in view of Rivette  and further in view of Farooq doesn’t explicitly teach, however Dhurandhar teaches:
The computerized method of claim 1, further comprising displaying social digital data, such as social media activities, phone activity, email activity (Execution includes a variety of interfaces and display platforms provided through output devices to users. Results generated at execution can also be used to update business rules being applied to future captured data. (para [0012])) and (Generally, text analytics involves taking text based data and putting it into a more usable form for further processing or referencing. Text based data can include emails...call center logs...A text analytics module 235 according to the invention includes the analysis of keywords/phrases known to be indicative of fraud or potential fraud (para [0030]) and (Unique to the present invention, publicly sourced data, particularly social network/social media data, is used together with privately sourced data, particularly transactional data, for identifying possible fraud/risk and collusion and provide more accurate numerical probabilities of illegal activity in procurement. (para [0034]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dhurandhar with the teachings of Zalis in view of Rivette and further in 

Claim 30 is significantly similar to claim 6 and is rejected upon the same grounds. 

Response to Arguments
Applicant’s arguments filed 16 November 2020 have been fully considered. 
Regarding the arguments pertaining to the 112(a), these arguments are not persuasive. Applicant argues that using a predictive model (which is well-known in the art) would render the 112(a) rejection moot. Examiner respectfully disagrees. I have all of the inputted data (the predictive model that includes a plurality of weighted risk variables and risk thresholds) and I have the output itself (risk score for the specific clinical event for the selected patient and identify likely relevant information for the selected patient). However, what I don’t have is how the input creates the output and a black box scenario is created. There are infinite ways to make predictive models that create infinite predictive data sets. Although the applicant does not have to describe exactly the subject matter claimed, the description must clearly allow persons skilled in the art to recognize that the applicant(s) invented what is claimed.  See: In re Gosteli, 10 MPEP §2163.02. Pointing to how the risk score is generated is not clearly described in the specification.
Merely pointing to a risk score that uses data inputted through a predictive model using threshold values doesn’t contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Regarding the 103 rejection, these arguments are not persuasive. Applicant has argued that claim 1 was amended, however no amendments were submitted. Applicant further argues that the combination of references fails to teach “automatically adjusting weights of selected ones of the plurality of weighted risk variables using artificial intelligence in consideration of the structured data and natural language data of the selected patient”. Examiner respectfully disagrees. Farooq teaches this claim limitation as shown above but briefly explained here: automatically adjusting weights of selected ones of the plurality of weighted risk variables (the predictive model automatically assesses risk values (risk variables) (para [0020])) and (these automatically assessed risk values are adjusted based on weight as they are automatically assessed(para [0085]))using artificial intelligence (machine learning (i.e., artificial intelligence) may be used for these predictive models described above(para [0067])) in consideration of the structured data and natural language data (Figure 3 and the structured data and natural language data (free text) are both considered. (para [0057])) of the selected patient  (the machine learning then takes this data from the patient
Applicant further argues that claim 25 was amended, however no amendments were submitted. Applicant further argues that the combination of references does not teach “an artificial intelligence tuning module configured to automatically adjust the weights of the plurality of weighted risk variables in consideration of the structured data and natural language data for the selected particular patient”. Examiner respectfully disagrees. Farooq teaches this claim limitation as shown above but briefly explained here: an artificial intelligence tuning module (the system of Farooq uses machine learning to implement its system(para [0067])) configured to automatically adjust the weights of the plurality of weighted risk variables (the predictive model automatically assesses risk values (risk variables) (para [0020])) and (these automatically assessed risk values are adjusted based on weight as they are automatically assessed(para [0085])) in consideration of the structured data and natural language data Figure 3 and the structured data and natural language data (free text) are both considered. (para [0057])) for the selected patient (the machine learning then takes this data from the patient (para [0054]))) (para [0112])) (para [0061])). The weights of Farooq are adjusted as continuous data is updated in real-time which teaches the claimed limitation under broadest reasonable interpretation as the user enters additional information (para [0085]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626           

/ROBERT A SOREY/Primary Examiner, Art Unit 3626